Case 1:21-cv-21519-FAM Document 10 Entered on FLSD Docket 06/17/2021 Page 1 of 15




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA
                              MIAMI-DADE DIVISION

   ERNESTO GONZALEZ,                           §
                                               §
        Plaintiff,                             §
                                               §
   v.                                          §         CASE NO. 1:21-CV-21519-FAM
                                               §
   TENANT TRACKER, INC.,                       §
                                               §
        Defendant.                             §
                                               §


           Defendant’s Motion to Dismiss Pursuant to Fed. R. Civ. P. 12(b)(2)


  TO THE HONORABLE JUDGE OF SAID COURT:

           COMES NOW, Defendant TENANT TRACKER, INC. (“TTI”), by and

  through its undersigned counsel, and files its Motion to Dismiss pursuant to Rule

  12(b)(2) of the Federal Rules of Civil Procedure as follows:

                                      I.    Introduction

           Plaintiff Ernesto Gonzalez (“Plaintiff”) brings suit against TTI alleging

  violations of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq.

  (“FDCPA”). Doc. 1. However, Plaintiff improperly brings this action in a court that

  does not have jurisdiction over TTI. TTI has not purposefully availed itself of the

  benefits of the State of Florida, and any limited or irregular contact TTI may have

  with Florida is unrelated to Plaintiff’s claims. Further, it would be unreasonable to




  MTD - 231.0009 -3602                                                             Page 1 of 15
Case 1:21-cv-21519-FAM Document 10 Entered on FLSD Docket 06/17/2021 Page 2 of 15




  assume jurisdiction over TTI. Consequently, Plaintiff’s claims should be dismissed

  under Fed. R. Civ. P. 12(b)(2) for lack of personal jurisdiction.

                                      II.   Relevant Facts

     1. TTI is a nonresident of the State of Florida and has no purposeful contacts

         with the State of Florida.

     2. TTI is a Texas corporation which maintains its principal place of business in

         McKinney, Texas. Exhibit A ¶ 3. TTI only has three (3) employees. Id. ¶ 16.

     3. TTI does not have, nor has it ever had, an office in the State of Florida. Id. ¶ 5.

     4. TTI does not own or lease, nor has it ever owned or leased, any business real

         property or business personal property in Florida. Id.

     5. TTI has no employees in Florida, maintains no company files in Florida, and

         has conducted no company meetings in Florida. Id.

     6. TTI is neither registered nor licensed to do business in Florida and has no

         agent for service of process in Florida. Id.

     7. Any business TTI may conduct in Florida is significantly limited and not

         related in any way to Plaintiff’s claims. Id.

     8. TTI generates less than one percent (1%) of its annual revenue from business

         in Florida. Id.

     9. TTI does not pay taxes or maintain a bank account in Florida. Id. ¶ 6.

     10. TTI does not engage in print, television, or radio advertising in Florida and

         does not engage in any other marketing activities in Florida targeting Florida




  MTD - 231.0009 -3602                                                           Page 2 of 15
Case 1:21-cv-21519-FAM Document 10 Entered on FLSD Docket 06/17/2021 Page 3 of 15




         consumers. Id. ¶ 7. TTI does not engage in any advertising or marketing

         outside Florida which is directed to Florida consumers. Id.

     11. TTI maintains no Internet presence which solicits business from Florida

         consumers or otherwise engages in Internet-based commerce in Florida. Id. ¶

         8.

     12. TTI does not have an interactive or a passive home page on the Internet

         accessible by consumers. Id.

     13. TTI has never initiated or received any telephone calls or electronic mail

         communications to or from the Plaintiff. Id. ¶ 13.

     14. All communications by Defendant with Plaintiff in Florida were in response

         to written inquiries initiated by the Plaintiff and were informational only. Id. ¶

         13. TTI sent a letter dated December 8, 2020. Exhibit D.

     15. This communication was not an attempt to collect a debt. Exhibit A ¶ 13.

     16. TTI’s records indicate that Plaintiff initiated communication between Plaintiff

         and TTI a dispute letter to TTI and Consumer Dispute Verifications (“CDV”)

         sent through the credit bureaus to TTI. Exhibit A ¶ 13.

     17. The CDV was received by TTI in Texas. Id. The December 8, 2020 letter was

         a response to Plaintiff’s dispute and only reported the results of TTI’s

         investigation. See Exhibit D.

     18. TTI initially reported this debt to the credit bureaus on September 14, 2018 Id.

         ¶ 14.

     19. Any reports were generated and completed in Texas. Id. T

  MTD - 231.0009 -3602                                                              Page 3 of 15
Case 1:21-cv-21519-FAM Document 10 Entered on FLSD Docket 06/17/2021 Page 4 of 15




       20. he indebtedness forming the basis for the underlying collection activities

          exclusively arose out of an apartment lease in Odessa, Texas which the

          landlord alleged was breached by Plaintiff. Id.

       21. In sum, approximately, three (3) years after Plaintiff’s alleged breach of

          contract and the reports to the credit bureaus, Plaintiff moved to Florida and

          then disputed with credit reporting agencies and TTI. Id. ¶ 15.

       22. TTI responded with the results of the investigation. Id.; Exhibit D.

                                    III.   Legal Standard

          Fed. R. Civ. P. 12(b)(2) allows for the dismissal of an action for lack of

  personal jurisdiction. Fed. R. Civ. P. 12(b)(2). Under Rule 12(b)(2), a Plaintiff has

  the burden to show that personal jurisdiction exists as to each defendant. Morris v.

  SSE, Inc., 843 F.2d 489, 492 (11th Cir. 1988); Stubbs v. Wyndham Nassau Resort &

  Crystal Palace Casino, 447 F.3d 1357, 1360 (11th Cir. 2006). If a court determines

  personal jurisdiction over a defendant does not exist, then the defendant has “an

  unqualified right to have an order granting its motion to dismiss.” Posner v. Essex Ins.

  Co., 178 F.3d 1209, 1214 n.6 (11th Cir. 1999).

                                        IV. Argument

  1.      There is a Lack of Personal Jurisdiction Under Florida Law.

          The general rule is that personal jurisdiction over a defendant is proper if it is

  permitted by a state or federal long-arm statute and if the exercise of that jurisdiction

  does not violate federal due process. Fed. R. Civ. P. 4(k). “[T]he jurisdictional




  MTD - 231.0009 -3602                                                              Page 4 of 15
Case 1:21-cv-21519-FAM Document 10 Entered on FLSD Docket 06/17/2021 Page 5 of 15




  analysis under the Florida long-arm statute and the jurisdictional analysis under the

  federal constitution are distinct.” Madara v. Hall, 916 F.2d 1510, 1515 (11th Cir.

  1990). Florida’s long-arm statute is to be “strictly construed.” Sculptchair, Inc. v.

  Century Arts, Ltd., 94 F.3d 623, 627 (11th Cir. 1996). Under Florida law, courts

  consider Florida’s long-arm statute to determine whether personal jurisdiction exists

  under the statute’s general or specific jurisdiction provisions. Transglobal Airways

  Corp. v. JAF, LLC, No. 06-22592-CIV-UNGARO, 2007 U.S. Dist. LEXIS 110274, at

  *28 (S.D. Fla. 2007). If statutory requirements are met, then courts apply the

  constitutional due process test to determine whether there are sufficient minimum

  contacts to satisfy due process. Id. at *26. District courts construe the long-arm

  statute as the Supreme Court of Florida would as the reach of the statute is a

  question of state law. Oriental Imp. & Exp., Inc. v. Maduro & Curiel's Bank, N.V., 701

  F.2d 889, 890-91 (11th Cir. 1983).

         Under Florida’s long-arm statute, general jurisdiction exists “where the

  defendant’s contacts with the state are not ‘directly related to the cause of action

  being litigated,’ but the Defendant engages in ‘substantial and not isolated activity’ in

  Florida.” Id. at *28 (quoting Stubbs, 447 F.3d at 1361). Alternatively, specific

  jurisdiction exists where the alleged cause of action is related to defendant’s activities

  in Florida if such activities fall under one of the enumerated acts in Fla. Stat. §

  48.193(1). Stubbs, 447 F.3d at 1361.

             a. There is No General Jurisdiction over TTI.




  MTD - 231.0009 -3602                                                              Page 5 of 15
Case 1:21-cv-21519-FAM Document 10 Entered on FLSD Docket 06/17/2021 Page 6 of 15




         Florida’s long-arm statute allows for the exercise of general jurisdiction over a

  “defendant who is engaged in substantial and not isolated activity within this state,

  whether such activity is wholly interstate, intrastate, or otherwise, is subject to the

  jurisdiction of the courts of this state, whether or not the claim arises from that

  activity.” Fla. Stat. § 48.193(2).

         In the case at bar, there is clearly no basis to find general jurisdiction over TTI.

  “The language of the Florida long-arm statute explicitly requires ‘substantial and not

  isolated activity within this state.’” Aar Airlift Grp., Inc. v. Mansfield Heliflight, Inc., No.

  6:12-CV-592-Orl-36TBS, 2012 U.S. Dist. LEXIS 194229, at *7 (M.D. Fla. 2012)

  (quoting Fla. Stat. § 48.193(2). TTI owns no property, has no employees, and directs

  no marketing to Florida. Exhibit A ¶¶ 5,7. It is a Texas corporation with a principal

  office in McKinney, Texas, and no offices elsewhere. Id. ¶ 3. Any business TTI may

  conduct in Florida is limited and generates less than one percent (1%) of its annual

  revenue from business in Florida. Id. ¶ 5. In fact, TTI’s “business activity with this

  state is practically non-existent.” See Aar Airlift, 2012 U.S. Dist. LEXIS 194229, at *7.

  It does not have “substantial and not isolated activity” in Florida, and thus is not

  subject to general jurisdiction under the long-arm statute.

             b. There is No Specific Jurisdiction over TTI.

         Florida’s long-arm statute also allows for the exercise of personal jurisdiction

  in an enumerated list of circumstances which give rise to specific jurisdiction. Fla.

  Stat. § 48.193(1). The only potentially relevant provision in this case grants Florida

  courts jurisdiction over claims arising from a person’s “[o]perating, conducting,

  MTD - 231.0009 -3602                                                                  Page 6 of 15
Case 1:21-cv-21519-FAM Document 10 Entered on FLSD Docket 06/17/2021 Page 7 of 15




  engaging in, or carrying on a business or business venture in this state or having an

  office or agency in this state.” Id. at § 48.193(1)(a)(1). “In order to establish that a

  defendant is ‘carrying on business’ for the purposes of the long-arm statute, the

  activities of the defendant must be considered collectively and show a general course

  of business activity in the state for pecuniary benefit.” Future Tech. Today, Inc. v. OSF

  Healthcare Sys., 106 F. Supp. 2d 1278, 1281 (S.D. Fla.1999). Courts consider factors

  such as “the presence and operation of an office in Florida..., the possession and

  maintenance of a license to do business in Florida..., the number of Florida clients

  served..., and the percentage of overall revenue gleaned from Florida clients.”

  Horizon Aggressive Growth, L.P. v. Rothstein-Kass, P.A., 421 F.3d 1162, 1167 (11th Cir.

  2005); see also Aar Airlift, 2012 U.S. Dist. LEXIS 194229 at *5 (finding a defendant

  did not conduct business in Florida when it did not have an office or employees in

  Florida, did not solicit business in Florida, and generated less than one percent of its

  annual revenue from Florida).

         Here, TTI owns no property, has no employees, and directs no marketing to

  Florida. Exhibit A ¶¶ 5,7. TTI is neither registered or licensed to do business in

  Florida nor has an agent for service of process in Florida. Id. ¶ 5. TTI maintains no

  Internet presence which solicits business from Florida consumers or otherwise

  engages in Internet-based commerce in Florida. Id. ¶ 8. TTI does not pay taxes or

  maintain a bank account in Florida. Id. ¶ 6. TTI does not have an interactive or a

  passive home page on the Internet accessible by consumers. Id. ¶ 8. Any business

  TTI may conduct in Florida is limited and generates less than one percent (1%) of its

  MTD - 231.0009 -3602                                                              Page 7 of 15
Case 1:21-cv-21519-FAM Document 10 Entered on FLSD Docket 06/17/2021 Page 8 of 15




  annual revenue from business in Florida. Id. ¶ 5. It is a Texas corporation with a

  principal office in McKinney, Texas, and no offices elsewhere. Id. at ¶ 3.

  Accordingly, TTI does not fall within the long-arm statute, and there is no personal

  jurisdiction.

  2.     There is a Lack of Personal Jurisdiction Under Federal Due Process.

         Further, even if the Florida long-arm statute applied, this case does not meet

  federal due process requirements for personal jurisdiction. Federal courts do not have

  jurisdiction over a nonresident unless the nonresident has purposefully established

  “minimum contacts” with the forum state and the exercise of jurisdiction comports

  with “traditional notions of fair play and substantial justice.” World-Wide Volkswagen

  Corp. v. Woodson; 444 U.S. 286, 291-91 (1980); Int’l Shoe Co. v. Washington, 326 U.S.

  310, 315 (1945). “The frequency of contacts is not determinative; the defendant’s

  conduct must be such that he or she ‘should reasonably anticipate being hauled into

  court there.’” Burrell v. Duhon, Civ. Action No. 5:18-cv-141-TBR-LLK, at *13 (W.D.

  Ken. Jun. 14, 2019) (quoting Woodson, 444 U.S. at 297). Personal jurisdiction may be

  based on either general or specific jurisdiction. American Tel. & Tel. Co. v. Compagnie

  Bruxelles Lambert, 94 F.3d 586, 588 (9th Cir. 1996).

             a. There is No General Jurisdiction over TTI.

         General jurisdiction exists when the defendants’ contacts with the state are

  “substantial” or “continuous and systematic,” and requires that a defendant’s

  contacts approximate physical presence within the state. Helicopteros Nacionales de




  MTD - 231.0009 -3602                                                           Page 8 of 15
Case 1:21-cv-21519-FAM Document 10 Entered on FLSD Docket 06/17/2021 Page 9 of 15




  Colombia, S. A. v. Hall, 466 U.S. 408, 415 (1984). General jurisdiction focuses on

  whether the defendant’s affiliations are so continuous and systematic to render it

  essentially “at home” in the forum state. Goodyear Dunlop Tires Operations, S.A. v.

  Brown, 564 U.S. 915, 919 (2011); Daimler AG v. Bauman, 571 U.S. ___, 134 S.Ct. 746,

  755 (2014).

         Here, just as there was no basis for general jurisdiction under the Florida long-

  arm statute, there is no basis to find general jurisdiction under the due process

  analysis. TTI owns no property, has no employees, and directs no marketing to

  Florida. Exhibit A ¶¶ 5,7. It is a Texas corporation with a principal office in

  McKinney, Texas, and no offices elsewhere. Id. ¶ 3. Any business TTI may conduct

  in Florida is significantly limited. Id. ¶ 5. It does not have continuous and systematic

  contacts or relations with Florida. It cannot be sued here on any claims. Instead,

  specific jurisdiction would have to be established.

             b. There is No Specific Jurisdiction over TTI.

         Specific jurisdiction “depends on an affiliatio[n] between the forum and the

  underlying controversy, principally, activity or an occurrence that takes place in the

  forum State and is therefore subject to the State’s regulation.” Goodyear Dunlop Tires

  Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011) (citation and quotation marks

  omitted). The Eleventh Circuit employs a two-part analysis to determine whether

  personal jurisdiction exists. Madara, 916 F.2d at 1515-16. Courts look first to whether

  the defendant has “minimum contacts” with Florida. Id. at 1516. Then, courts must




  MTD - 231.0009 -3602                                                              Page 9 of 15
Case 1:21-cv-21519-FAM Document 10 Entered on FLSD Docket 06/17/2021 Page 10 of 15




   decide whether exercising personal jurisdiction over the defendant “would offend

   traditional notions of fair play and substantial justice.” Id. (internal quotes omitted).

                      i. The Minimum Contact Requirement is Not Met.

          When a forum state seeks to assert jurisdiction over a nonresident, the

   defendant must have fair warning that he could be subject to such jurisdiction. See

   Burger King Corp. v. Rudzewicz, 471 U.S. 462, 472, 105 S. Ct. 2174, 2182, 85 L. Ed. 2d

   528 (1985). “This fair warning requirement is satisfied if the defendant has

   purposefully directed his activities at the forum, and the litigation results from

   alleged injuries that arise out of or relate to those activities.” Madara, 916 F.2d at

   1516 (internal quotes and citations omitted). “The unilateral activity of those who

   claim some relationship with a nonresident defendant cannot satisfy the requirement

   of contact with the forum State.” Hanson v. Denckla, 357 U.S. 235, 253 (1958).

   Rather, jurisdiction is proper when the defendant’s actions “create a ‘substantial

   connection’ with the forum state.” Burger King, 471 U.S. at 475.

          Here, TTI has not created a substantial connection with Florida or

   purposefully directed its activities to Florida. TTI does not have, nor has it ever had,

   an office in the State of Florida. Exhibit A ¶ 5. It has no property or employees in

   Florida, nor does it hold any meetings there. Id. Rather, TTI is incorporated and

   operates from its principal place of business in Texas. Id. ¶ 3.TTI does not market to

   Florida consumers and has no Internet presence soliciting business from Florida. Id.

   ¶ 7, 8. Any business TTI may conduct in Florida is significantly limited and

   constitutes less than one percent (1%) of TTI’s annual revenue. Id. ¶ 5.

   MTD - 231.0009 -3602                                                            Page 10 of 15
Case 1:21-cv-21519-FAM Document 10 Entered on FLSD Docket 06/17/2021 Page 11 of 15




          Plaintiff alleges that TTI failed to report a Trower Realtors account as

   disputed. Doc. 1. Trower Realtors is located in Odessa, Texas. Exhibit A ¶ 12;

   Trower Realtors, Inc., Contact Information,

   https://www.trowerrealtors.com/default.asp?content= contact&menu id=88325

   (last visited June 15, 2021). Plaintiff sent disputes to TTI both directly and through

   the credit bureaus in November 2020. Exhibit A ¶ 13. The only connection TTI has

   to Florida is that it responded to Plaintiff’s dispute with a letter sent to Plaintiff’s

   Florida address. However, the fact that TTI responded to Plaintiff’s demands by

   written communications delivered in Florida does not provide specific jurisdiction.

   TTI did not make a demand or take any action that would give rise to a claim under

   the FDCPA or Florida law. TTI merely reported the results of its investigation to

   Plaintiff. Exhibit D. Further, all of the credit reporting was completed in Texas.

   Exhibit A ¶ 14. Consequently, minimum contacts are not present in this case, and

   Plaintiff’s claims should be dismissed for lack of personal jurisdiction.

                     ii. The Assumption of Jurisdiction over TTI Would Offend
                         Traditional Notions of Fair Play and Substantial Justice.

          The second requirement for personal jurisdiction is that the connection to the

   forum state is substantial enough that assuming jurisdiction over the defendant

   “would comport with ‘fair play and substantial justice.’” Madara, 916 F.2d at 1517

   (citing Burger King, 471 U.S. at 476). Courts consider the following factors in

   determining whether this requirement is met:

          the burden on the defendant in defending the lawsuit, the forum state's
          interest in adjudicating the dispute, the plaintiff's interest in obtaining

   MTD - 231.0009 -3602                                                              Page 11 of 15
Case 1:21-cv-21519-FAM Document 10 Entered on FLSD Docket 06/17/2021 Page 12 of 15




          convenient and effective relief, the interstate judicial system’s interest in
          obtaining the most efficient resolution of controversies and the shared
          interest of the states in furthering fundamental substantive social
          policies.

   Id. “Minimum requirements of ‘fair play and substantial justice’ may defeat the

   reasonableness of asserting personal jurisdiction even if the defendant has

   purposefully engaged in forum activities.” Id. (quoting Burger King, 471 U.S. at 477-

   78).

          Here, TTI’s interactions with the forum were minimal at best and were not

   initiated by TTI. Rather, the December 8, 2020 letter was responsive to Plaintiff’s

   inquiry. See Exhibit A ¶ 13. TTI is not located in Florida and has no offices or

   employees in Florida. Id. ¶ 5. The burden on TTI to defend in Florida is significant.

   None of the records, files, or other underlying documentation of the Plaintiff’s

   indebtedness to Trower Realtors are located in Florida. Id. ¶ 16. None of the

   potential witnesses with knowledge of the facts raised by Plaintiff’s Complaint are in

   Florida. Id. The costs of transporting documents and witnesses to Florida, along with

   the associated lodging costs as well as the lost productivity arising from the

   witnesses’ inability to perform their designated functions in Texas while absent from

   the office, to provide evidence for hearings or a trial will be many multiples of the

   damages claimed. Id. Additionally, Defendant will be required to retain counsel in

   Florida which is also an extraordinary expense which is also anticipated to exceed

   the amount of the damages claimed. Id. These cumulative costs are anticipated to

   exceed tens of thousands of dollars. Id.



   MTD - 231.0009 -3602                                                             Page 12 of 15
Case 1:21-cv-21519-FAM Document 10 Entered on FLSD Docket 06/17/2021 Page 13 of 15




          Additionally, the interest of the forum state is minimal, at best. The actions

   underlying the claim all occurred in Texas and were precipitated by Plaintiff’s breach

   of a Texas contract while he was living in Texas. Approximately three (3) years after

   Plaintiff’s alleged breach of contract and the reports to the credit bureaus, Plaintiff

   moved to Florida and then disputed with credit reporting agencies and TTI. Exhibit

   A ¶ 15. TTI merely responded. Id. This Court should not have an interest in allowing

   jurisdiction to be focused on such remote and inconclusive contact.

          Further, Texas as a forum would produce the most efficient forum and

   Plaintiff’s interest in obtaining relief would still be properly addressed in a Texas

   forum. Because the files, witnesses, and transactions forming the underlying basis for

   the Plaintiff’s claims are in Texas, the most efficient forum for judicial resolution is

   Texas. The witnesses to be called by TTI are its employees who handled the

   investigation of Plaintiff’s dispute. TTI only has three (3) employees, and they are all

   located in Texas. Id. ¶ 16. TTI’s records, including activity logs, are all located in

   Texas. The claim originated in Texas based on the Plaintiff’s breach of an apartment

   lease in Texas. The witnesses necessary to establish both the existence of the

   contractual relationship and the details of the underlying debt are all located in

   Texas. The only witness associated with this dispute is Plaintiff, and only because of

   the fortuity that he chose to move to Florida years after the allegedly improper debt

   report was made. He should not be allowed to dictate the forum by choosing to

   relocate. Further, Texas has an interest in securing resolution of this case. Texas law

   controls the underlying lease that produced the financial obligation at issue. TTI is a


   MTD - 231.0009 -3602                                                            Page 13 of 15
Case 1:21-cv-21519-FAM Document 10 Entered on FLSD Docket 06/17/2021 Page 14 of 15




   Texas corporation, and the original creditor is in Texas. Moreover, Plaintiff was a

   Texas resident at the time of the incurrence of the debt and breach of the underlying

   contract. Furthermore, there is no indication that courts in Texas are incapable of

   providing effective relief to Plaintiff.

          A balancing of all these factors demonstrates that the exercise of personal

   jurisdiction over TTI is neither fair nor reasonable. Plaintiff has not met his burden

   of establishing that TTI purposefully invoked the benefits and protections of Florida

   law in connection with forum-related activities that gave rise to Plaintiff’s claims. He

   cannot meet this burden. Assumption of jurisdiction would be unreasonable.

                                     IV.      CONCLUSION

          The Florida long-arm statute does not provide a sufficient basis for jurisdiction

   over TTI. Even if it did, TTI has had no minimum contacts with Florida.

   Furthermore, the Court’s assumption of jurisdiction over TTI would offend

   traditional notions of fair play and substantial justice and would be inconsistent with

   due process of law. For these reasons, TTI asks the Court to dismiss all of Plaintiff’s

   claims.

          WHEREFORE, PREMISES CONSIDERED, TTI respectfully prays that this

   Court dismiss the Complaint pursuant to Fed. R. Civ. P. 12(b)(2), Plaintiff take

   nothing herein, that TTI be dismissed with their costs, and all other and further

   relief, at law or in equity, to which TTI may be justly entitled.




   MTD - 231.0009 -3602                                                          Page 14 of 15
Case 1:21-cv-21519-FAM Document 10 Entered on FLSD Docket 06/17/2021 Page 15 of 15




                    Certification of Compliance with Local Rule 7.1(a)(3)

           The undersigned hereby certifies that he has conferred with Plaintiff’s counsel

   with respect to the relief requested herein and has been informed that Plaintiff opposes

   such relief.

                                           Respectfully submitted,

                                           /s/ Charles J. McHale
                                           CHARLES J. MCHALE, ESQ.
                                           Florida Bar No.: 0026555
                                           GOLDEN SCAZ GAGAIN, PLLC
                                           1135 Marbella Plaza Drive
                                           Tampa, Florida 33619
                                           Phone: (813) 251-5500
                                           Fax: (813) 251-3675
                                           cmcahel@gsgfirm.com
                                           Counsel for Defendant




   MTD - 231.0009 -3602                                                         Page 15 of 15
